      Case 1:18-cv-08653-VEC-SDA Document 237 Filed 04/06/21 Page 1 of 13




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI



 PLAINTIFF’S THIRD NOTICE OF MOTION (WITH MEMORANDUM OF LAW IN
  SUPPORT OF MOTION) FOR JUDICIAL NOTICE OF DOCUMENTS AND FACTS


Pursuant to Federal Rule of Evidence 201, and in connection with Plaintiffs’ Motion for

Preliminary Injunctive Relief and discovery, Plaintiff respectfully requests that the Court take

judicial notice of the following federal lawsuits that involve the Defendant as a party:

       Civil Action No. 3:17-cv-00601, U.S.D.C. for E.D.Va., ROBERT DAVID STEELE &
       EARTH INTELLIGENCE NETWORK vs. JASON GOODMAN

       -   DECLARATION OF JACQUELYN WEAVER, dated March 13, 2019, ECF no. 79


A Certificate of Service appears on the LAST page of this pleading.

Signed this sixth day of April (4/6), 2021.

             Respectfully,                                        D. GEORGE SWEIGERT
                                                                   GENERAL DELIVERY
                                                              NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                         SPOLIATION-NOTICE@MAILBOX.ORG




                                                 1
        Case 1:18-cv-08653-VEC-SDA Document 237 Filed 04/06/21 Page 2 of 13




                                   MEMORANDUM OF LAW

 I.         THE COURT MAY TAKE JUDICIAL NOTICE OF FACTS THAT ARE
            NOT SUBJECT TO REASONABLE DISPUTE WHERE THEIR ACCURACY
            CAN BE DETERMINED BY RELIABLE SOURCES

Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, courts may take judicial notice of

facts that are not subject to reasonable dispute and are capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned. Where a

Court is supplied with the necessary information, taking judicial notice is mandatory. See Fed. R.

Evid. 201(d).

 II.         COURT RECORDS ARE SUBJECT TO JUDICIAL NOTICE

Pleadings and court filings are just the kind of documents that are not subject to reasonable

dispute and are capable of accurate and ready determination under Rule 201(b)(2) of the Federal

Rules of Evidence. Accordingly, it is proper for courts to take judicial notice of the existence of

such documents. See Roe v. Johnson, 334 F. Supp. 2d 415, 419-20 (S.D.N.Y. 2004) (recognizing

that a court, pursuant to Rule 201(b), may take notice of the public record, including complaints

and court opinions); see also A.I. Trade Finance, Inc. v. Centro Internationale Handelsbank AG,

926 F. Supp. 378, 387 (S.D.N.Y. 1996) (in taking judicial notice of a judgment in Vienna,

Austria, the court pointed out that “[t]he Second Circuit has noted that Rule 201 permits a court

to take judicial notice of a foreign judgment”).

 III.           CONCLUSION


For the reasons set forth above, the Plaintiff respectfully requests that the Court grant, in its

entirety, the Plaintiff’s Motion for Judicial Notice of Documents and Facts.




                                                   2
     Case 1:18-cv-08653-VEC-SDA Document 237 Filed 04/06/21 Page 3 of 13




A Certificate of Service appears on the LAST page of this pleading.

Signed this sixth day of April (4/6), 2021.

             Respectfully,                                     D. GEORGE SWEIGERT
                                                                GENERAL DELIVERY
                                                           NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                      SPOLIATION-NOTICE@MAILBOX.ORG




                                               3
     Case 1:18-cv-08653-VEC-SDA Document 237 Filed 04/06/21 Page 4 of 13




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the sixth day of April
(4/6) two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
 EMAIL:                                          New York, NY 10001
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                   D. GEORGE SWEIGERT
                                                                       Pro Se Non-Attorney
                                                                    GENERAL DELIVERY
                                                                  NEVADA CITY, CA 95959




                                             4
Case 1:18-cv-08653-VEC-SDA Document 237 Filed 04/06/21 Page 5 of 13




                     ATTACHMENT A




                                 5
      Case
         Case
           3:17-cv-00601-MHL
              1:18-cv-08653-VEC-SDA
                              Document
                                    Document
                                       79 Filed237
                                                03/15/19
                                                    Filed 04/06/21
                                                          Page 1 of Page
                                                                    8 PageID#
                                                                         6 of 13
                                                                               1113
                                                                       j=^        1   L   E

                                                                              MAR 1 5 2019
 1   Jacquelyn Weaver
     102 Fern
                                                                       r                        y
 2
     Purvis, MS 39475
 3   Jacquelyn!13@ Hotmail.com

 4                               IN THE UNITED STATES DISTRICT COURT

 5
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
 6
                                         RICHMOND DIVISION
 7


 8
     ROBERT DAVID STEELE,EX. AL.                      Case No.: 3:17-cv-601-MHL
 9
                    Plaintiff,
10
     vs.                                              DECLARATION OF JACQUELYN WEAVER
11
     JASON GOODMAN,EX. AL.
12
                   Defendant
13

                   DECLARATION OF JACQUELYN WEAVER
14


15
                   Now comes Jacquelyn Weaver to inform this Court ofthe false allegations made

16   against Jacquelyn Weaver by defendant Jason Goodman in Document 78,DEFENDANT'S
17
     OPPOSITION TO THE MOTION TO INTERVENE,filed March/08/2019. I hereby attest that
18
     the following statements are made imder the penalty of peijury.
19
                   Jason Goodman has stated in Document 78, page 3,lines 3-11 (1. Factual
20


21
     Backgroimd),"This legal action is a product ofa conspiracy between Plaintiff, Intervenor

22   Applicant and numerous third party co-conspirators. Among these parties are Intervenor
23
     Applicant's brother George Webb Sweigert(Webb),Manual Chavez III aka Defango(Chavez),
24
     Frank Bacon, believed to be Tyroan Simpson(Simpson),Nathan Stolpman(Stolpman), co-
25
     Defendant Susan Lutzke aka Susan Holmes aka Queen Tut(Lutzke), Steve Outtrim (Outtrim),
26


27
     Dean Fougere aka Titus Frost(Fougere), Kevin Allen Marsden(Marsden), Mari Rapp aka Sugar

28

     DECLARATION OF JACQUELYN WEAVER - 1
      Case
         Case
           3:17-cv-00601-MHL
              1:18-cv-08653-VEC-SDA
                              Document
                                    Document
                                       79 Filed237
                                                03/15/19
                                                    Filed 04/06/21
                                                          Page 2 of Page
                                                                    8 PageID#
                                                                         7 of 13
                                                                               1114



 1   Shine(Rapp),Jacquelyn Weaver(Weaver)and other unknown parties operating under various
2
     online aliases."
3
                    On page 1 ofDocument 78 Jason Goodman asserts," Plaintiff Steele and
4

     Intervenor Applicant Sweigert have been conspiring together and with intermediaries for more
5


6    than one year and in an ongoing fashion to create and monetize a harassment campaign(The

7    Campaign)intended to disrupt the Defendant's business, personal life and worldwide reputation,
8
     and chill Defendant's journalistic endeavors which have revealed evidence offelony crimes by
9
     Plaintiff,Intervenor Applicant and third-party co-conspirators. The Campaign has
10

     consisted ofpersistent manufacturing and dissemination offalse claims, deliberate libel and
11


12   slander, predicate acts..."

13                  Jason Goodman makes numerous allegations and provides exhibits, yet there is
14
     not one statement offact, nor any evidence provided in Document 78 that implicates
15
     Jacquelyn Weaver in any of these conspiracy charges.
16

                    I, Jacquelyn Weaver,am the author ofan online blog at
17


18   trackingmeroz.wordpress.com, called Tracking the Leopard Meroz: A Christian Commentary on

19   Judges 5:23.
20
                    Since June 14,2017, when the Port of Charleston was shut down for 8 hours due
21
     to a dirty bomb false report,I have been following this story, and writing about the persons
22

     associated with the origination ofthis event, as well as side "human interest" stories. I have
23


24   written about Robert David Steele, Jason Goodman,Queen Tut aka Susan Lutzke, George Webb

25   Sweigert, David George Sweigert, Manuel Chavez 111 and Steve Outtrim. In addition,I have
26
     mentioned Frank Bacon and Kevin Alan Marsden.
27


28

     DECLARATION OF JACQUELYN WEAVER - 2
       Case
          Case
            3:17-cv-00601-MHL
               1:18-cv-08653-VEC-SDA
                               Document
                                     Document
                                        79 Filed237
                                                 03/15/19
                                                     Filed 04/06/21
                                                           Page 3 of Page
                                                                     8 PageID#
                                                                          8 of 13
                                                                                1115



 1                  Since mid-2017,1 have published 128 posts; 46 represent PACER court
 2
     documents which have been filed in two federal civil lawsuits: Robert David Steele vj. Jason
 3
     Goodman, Queen Tut(Lutzke) and Patricia Neg^on and D, George Sweigert vj. Jason Goodman
 4


 5
                     Other PACER court documents I publish are in regard to about one-third ofmy

 6   articles representing my research into the anti-govemment/sovereign citizen/Tax Protestor
 7   ideology. In conjunction with this topic,I am a moderator in a Facebook group founded by
 8
     former IRS Appeals Officer, Robert Baty, which discusses criminal and civil cases connected
 9
     with these anti-govemment groups. Another one- third of my articles are a mix ofAlternative
10


11
     Media topics including the abuses offi*ee speech and the freedom ofthe press.

12                  On page 10, line 17 ofDocument 78,Jason Goodman states,"Sweigert, Steele
13   and their co-conspirators engage in a form ofacting they call Live Action Role Playing(LARP).
14
     1 DENY this allegation as I write my blog using my legal name,and I have another website that
15
     has photos of my home,family,trip to Scotland, crafts, etc. Until recently, Jason Goodman and
16


17
     his associates were asserting that David Sweigert is the author ofmy blog, and that I do not exist

18   as a real person, as I demonstrate in EXHIBIT A.

19                  On January 10,2019,1 wrote an article called Mindless Loitering Under A Gas
20
     Light: Jason Goodman and Michael Barden Attempt to Reverse Engineer Their LegalProblems
21
     This article was written in response to 3 videos published by Jason Goodman on Crowdsource
22


23
     the Truth on January 9,2019, which made insinuations about the relationship between the author

24   of Tracking the Leopard Meroz and David Sweigert,the plaintiffofthe RICO lawsuit against
25   Jason Goodman. On page 4,1 said,"Here is what I had written as an update on the Michael
26
     Barden article, which I am reposting because Jason Goodman and Michael Barden are
27
     insinuating that an organized gang stalidng campaign exists against them, based
28

     DECLARATION OF JACQUELYN WEAVER - 3
       Case
          Case
            3:17-cv-00601-MHL
               1:18-cv-08653-VEC-SDA
                               Document
                                     Document
                                        79 Filed237
                                                 03/15/19
                                                     Filed 04/06/21
                                                           Page 4 of Page
                                                                     8 PageID#
                                                                          9 of 13
                                                                                1116



 1   apparently on the fact that Tracking the Leopard Meroz publishes public court records
 2
     wbich involve them."(See EXHIBIT A.)
 3
                    In this Exhibit A article,I document with screenshots a conversation which took
 4

     place on Michael Barden's Facebook page that shows that the Facebook Administrator for
 5


6    Crowdsource the Truth, Casey Whalin, had accused me oflying about my identity. Whalin

 7   claimed that my name is not really Jacquelyn Weaver,but Dave Sweigert. I have a copyright
8
     notice on my blog that identifies Jacquelyn Weaver as the author of Tracking the Leopard
9
     Meroz. During this Facebook discussion, Jason Goodman made the statement,"NO THREATS
10

     OR SUGGESTIONS OF THREATS SHOULD BE MADE ON SOCIAL MEDIA OR
11


12   ELSEWHERE."

13                  On March 9,2019,1 posted on Tracking the Leopard Meroz,PACER documents
14
     representing Robert DavidSteele vs. Jason Goodman: Document 78 - Defendant's Opposition tc
15
     the Motion to Intervene.
16

                    The day prior, on March 8,2019,1 had written an article titled. The Ouroboros
17


18   Effect: Jason Goodman ofCrowdsource the Truth with David Hawkins ofReverse Engineered

19   CSIStoryboards. One of my regular readers left a comment on this article expressing a negative
20
     opinion ofJason Goodman's Crowdsource the Truth YouTube channel.
21
                    Jason Goodman countered my reader's comment on March 9,2019.(See
22


23
     EXHIBIT B). I have excerpted a portion ofJason Goodman's comment,saying,"If you believe

24   the biased propaganda presented on this blog, you might ask yourself why Weaver has re&ained
25   from editorializing her latest post regarding the docket entry 78. She has merely presented the
26
     court documents without her usual grossly slanted commentary, which is coincidentally
27
     continually lauding the very individuals behind the alleged conspiracy to create a harassment for
28

     DECLARATION OF JACQUELYN WEAVER -4
      Case
        Case
           3:17-cv-00601-MHL
              1:18-cv-08653-VEC-SDA
                              Document
                                    Document
                                       79 Filed237
                                                03/15/19
                                                    Filed 04/06/21
                                                           Page 5 ofPage
                                                                     8 PageID#
                                                                         10 of 13
                                                                               1117



 1   pay operation.I would suggest,that may be due to the fact that any further comments she
 2
     makes, may in fact, not be helpful to her in defending her actions should the court find my
 3
     conclusions in this matter to be correct."
 4

                    Jason Goodman does not know why I did not comment on Document 78, and so
 5


6    he offers his theory that Document 78 has intimidated me into silence(due to the inclusion of my

 7   name in a list ofthird-party co-conspirators).
 8
                    In the past 20 months of writing articles that involve Crowdsource the Truth, not
 9
     once has Jason Goodman written me to challenge the numerous screen shots, transcriptions of
10

     videos, references to court documents or any other documentation I provide to support my
11


12   commentary....that is, not until the above referenced March 9,2019 comment shown in Exhibit

13   B which is in regard to Document 78 in the Robert David Steele lawsuit against Jason Goodman
14
                    I DENY the allegations ofJason Goodman in Document 78 in their entirety.
15
     Jason Goodman has provided NO evidence ofany wrongdoing on my part to support his felse
16

     allegations.
17


18


19


20


21                  Dated this day of March 13,2019.
22


23
                                                      j^cquelyn Weaver
24


25


26


27


28

     DECLARATION OF JACQUELYN WEAVER - 5
           Case
             Case
                3:17-cv-00601-MHL
                   1:18-cv-08653-VEC-SDA
                                   Document
                                         Document
                                            79 Filed237
                                                     03/15/19
                                                         Filed 04/06/21
                                                                Page 6 ofPage
                                                                          8 PageID#
                                                                              11 of 13
                                                                                    1118



  1 11 Jacquelyn Weaver
     ..102Fem
     'Purvis, MS 39475
  3 I Jacquelvnl 13@hotmail.com

 4 II                           IN THE UNITED STATES DISTRICT COURT
  5 II                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION
 6
          I ROBERT DAVID STEELE,ET. AL                     Case No.: 3:17-CV-601-MHL
 7
                        Plaintiff,
 8
                                                           CERTIFICATE OF SERVICE
 9 -Ivs.
10        JASON GOODMAN,ET. AL.

11                      Defendant

12
                        On this day, March 13,2019,1 have caused to be placed in the U. S. Postal
13
          Service true copies ofthe attached pleading(with First Class postage affixed)to the following
14

          parties.
15


16 II                   CLERK of COURT
1'' II                  U.S.District Court,E.D. VA,
18
                         Federal Courthouse
19 ..
                        701 East Broad Street
20

     11                 Richmond, VA 23219

22 II                   StevenS.Biss,Esq.
23 11                   300 West Main Street, Suite 102
   "                    Charlottesville, VA 22903
25 "
                        Jason Goodman
26

     ,,                 252    Avenue #6S

28 11                   New York,NY 10001
        CERTIFICATE OF SERVICE - I
       Case
         Case
            3:17-cv-00601-MHL
               1:18-cv-08653-VEC-SDA
                               Document
                                     Document
                                        79 Filed237
                                                 03/15/19
                                                     Filed 04/06/21
                                                            Page 7 ofPage
                                                                      8 PageID#
                                                                          12 of 13
                                                                                1119



 1                 Richard Johan Conrod,Jr.
 2
                   Kaufman & Canoles PC
 3
                   150 W. Main Street
 4

                   P. O. Box 3037
 5


 6                 Norfolk, VA 23510

 7


 8


 9
                                              Jacquelyn Weaver   -t—z-j
10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     CERTIFICATE OF SERVICE - 2
       Case
         Case
            3:17-cv-00601-MHL
               1:18-cv-08653-VEC-SDA
                               Document
                                     Document
                                        79 Filed237
                                                 03/15/19
                                                     Filed 04/06/21
                                                            Page 8 ofPage
                                                                      8 PageID#
                                                                          13 of 13
                                                                                1120



 1                 List of Exhibits

 2


 3


 4

                   A. Mindless Loitering Under a Gas Light: Jason Goodman and Michael Barden
 5


 6                    Attempt to Reverse Engineer Their Legal Problems published on
 7                    trackingmeroz.wordpress.com January 10,2019(note pages 4"Update
 8
                      November 25,2018")
 9
                   B. Jason Goodman March 9,2019 comment on a reader's comment on the March
10

                      8,2019 trackingmeroz.wordpress.com article. The Ouroboros Effect: Jason
11


12                    Goodman ofCrowdsource the Truth with David Hawkins ofReverse
13                    Engineered CSlStoryboards
14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     PLEADING TITLE - 1
